UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6054



LEMAR J. ANDERSON,

                                            Plaintiff - Appellant,

          versus


ROBERT J. HUMPHRES, Commonwealth Attorney, in
his individual or personal capacity; SCOTT
VACHRIS,   Commonwealth    Attorney,   in   his
individual   or   personal   capacity;   SHARON
MAJEWSKI,   Commonwealth   Attorney,   in   her
individual or personal capacity; HARVEY L.
BRYANT, III, Commonwealth Attorney, in his
individual or personal capacity; JOHN T. ORR,
Detective, Police Officer for Virginia Beach
Police Department, in his individual or
personal capacity; DENNIS ARMAND HERBERT,
Detective, Police Officer for Virginia Beach
Police Department, in his individual or
personal   capacity;    HONORABLE   THOMAS   H.
PADRICK, JR., Judge, Second Judicial Circuit,
in his individual or personal capacity; THE
VIRGINIA BEACH CITY JAIL CHIEF OVERSEE, in its
individual or personal capacity,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-00653)


Submitted:   June 25, 2007                 Decided:   July 12, 2007


Before WILLIAMS, Chief Judge, and MICHAEL and DUNCAN, Circuit
Judges.
Affirmed by unpublished per curiam opinion.


Lemar J. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Lemar J. Anderson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint as barred by the

applicable two-year statute of limitations.    We have reviewed the

record and find no reversible error.     Accordingly, we affirm for

the reasons stated by the district court.     Anderson v. Humphres,

No. 1:06-cv-00653 (E.D. Va. Dec. 7, 2006).       We deny Anderson’s

motion for appointment of counsel.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 3 -